                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

PERCY ST. GEORGE                                     :       CIVIL ACTION
                                                     :
        v.                                           :
                                                     :
                                                     :
MAHALLY, THE DISTRICT ATTORNEY                       :
OF COUNTY OF PHILADELPHIA and                        :
THE ATTORNEY GENERAL OF                              :
THE STATE OF PENNSYLVANIA                            :       NO. 19-3963

                                                ORDER

        NOW, this 7th day of October, 2019, upon consideration of the Petition for Writ of

Habeas Corpus (Document No. 2), the Report and Recommendation filed by United

States Magistrate Judge Thomas J. Rueter (Document No. 7), and the petitioner’s

Objection to Report and Recommendation (Document No. 8), and after a thorough and

independent review of the record, it is ORDERED that:

        1.      The petitioner’s objections are OVERRULED;

        2.      The Report and Recommendation of Magistrate Judge Thomas J. Rueter

is APPROVED and ADOPTED; and

        3.      The Petition for Writ of Habeas Corpus is DISMISSED WITHOUT

PREJUDICE. 1

        4.      There is no probable cause to issue a certificate of appealability.



                                                                 /s/ TIMOTHY J. SAVAGE J.




1 The petitioner is not precluded from seeking permission from the Third Circuit Court of Appeals to file a
second or successive § 2254 motion.
